DETAILED ACTION
1. 	Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1,2,7 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Noah Snavely et al., (hereafter Noah), “Finding Paths through the World’s Photos” published August 2008, ACM (IDS Item)

As claim 1, Noah teaches A method comprising, by a computing system: 
capturing a sequence of images using a camera (section3, 1st- 2nd paragraphs,  takes as input a set of photos taken from a variety of viewpoints, directions, and conditions, taken with different cam-eras);
(section3, 2nd paragraph,  From this input,  an interactive 3D browsing experience in which the scene is depicted through photographs that are registered and displayed as a function of the current viewpoint,)  and
 (2) a first camera position of the camera when the image is captured (section 5 right col. 2, 2nd  paragraph, equation 2,  Noah teaches  that p(I) is the 3D position of image I and v(I) is its viewing direction.);
determining a view path for a virtual camera based on the first camera positions associated with the sequence of images (section 8, left col. the path planning algorithm attempts to ﬁnd a path along which there are many good views, so that at any point on the path the user is presented with a high quality view of the scene. The integral of the cost function over a straight-line path [Symbol font/0x67](t) between Ij and Ik. Because (Ij , Ik) represents a two-image transition);
determining second camera positions for the virtual camera, the second camera positions being separated by a predetermined interval along the view path (Fig.7, the input a set of photos taken from a variety of viewpoints, directions, and conditions, taken with different cameras. The blue cameras are the intermediate nodes visited on the transition graph, and the blue line is the linearly interpolated path. The red cameras are indicated with red as shown in Fig.7); for each of the second camera positions:
selecting one of the first camera positions associated with the sequence of images(section  4, matches features between all pairs of photos, and ﬁnally uses the matches to recover the camera positions, orientations, and focal lengths, along with a sparse set of 3D points); and 
warping the image associated with the selected first camera position using the
selected first camera position, the second camera position, and the three-dimensional locations of object features depicted in the selected image (section 9.1 left col. 2nd and 3rd paragraphs, warp an image to match a desired viewpoint by projecting the image onto a geometric proxy. Renders the scene using planar proxies for the scene geometry, but can also render using a dense 3D model; Next, we warp J′ into geometric alignment with I′. Use this information to pro-duce the warped version of J′, we instead use a non-rigid 2D deformation, namely thin-plate splines to model the warp); and
outputting a sequence of the warped images (section 7.2 left  col. 2nd and 3rd paragraph , warp an image to match a desired viewpoint by projecting the image onto a geometric proxy. Renders the scene using planar proxies for the scene geometry, but can also render using a dense 3D model, Warping with a 3D model. When a 3D scene model is available, it can be used in place of the planar proxy to further improve rendering quality).

As claim 2, Noah teaches determining a plurality of control points based on the first camera positions associated with the sequence of images (section 9.1 2nd paragraph left col. project all 3D points visible to I into both I′ and J′ to form a set of 2D basis points, and compute the corresponding TPS deformation D mapping I′, where I, J,I’ and J’ are images); wherein determining the view path for the virtual camera comprises generating a spline using the plurality of control points (section 9.1 2nd paragraph left col., warp J′ into geometric alignment with I′, to do so use this information to produce the warped version of J′,  use a non-rigid 2D deformation, namely thin-plate splines (TPS)).

As claim 7, Noah teaches  the sequence of images is captured via a user interface on a wireless device, the user interface comprising user instructions to move the wireless device in a curved path for capturing the sequence of images (Figure 4: Scene viewer interface. The scene viewer displays the currently photo in the main view, and shows suggested controls in the thumbnail pane at the bottom of the screen. The pane is currently showing detected panoramas. Arrows on the sides of the screen indicate which directions the user can pan the view).

As claim 9, Noah teaches   determining scaling factors for scaling the sequence of the warped images to satisfy a target resolution (section 5 right col.  last two paragraphs, the  ratio (the average number of pixels of I per screen pixel)is greater than 1, then, on average, the resolution of I is sufﬁcient to avoid blur when I is projected onto the screen); and in response to determining that the scaling factors exceed a predetermined failing threshold, generate an error message (section 5 right col.  last two paragraphs, the  ratio (the average number of pixels of I per screen pixel)is greater than 1, then, on average, the resolution of I is sufﬁcient to avoid blur when I is projected onto the screen. Thus, if the ratio less than one, no sufﬁcient resolution to avoid blurring ).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	 Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over, Noah in view of KEISER et al., (hereafter KEISER), US 20120188452 A1, published on July 26, 2012. 
One or more computer-readable non-transitory storage media embodying software that is operable when executed to:”. Thus, all the limitation are rejected the same as calim1 except the computer program limitation.   
	
On the other hand in the same field of endeavor a digital video image processing of KEISER teaches One or more computer-readable non-transitory storage media embodying software that is operable when executed  (claim 23, A non-transitory, computer-readable medium, comprising computer-program code recorded thereon, wherein when said code is loaded onto a computer, said computer is caused to execute steps to perform the method according to claim 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of storing a code that case the computer to excite the method  taught by  KEISER into Noah
The suggestion/motivation for doing so would have been to transfer the method of Noah in remote locations using internet or storing in removable computer readable media, thus maximize electronically transferability and portability of the method taught by Noah.

Claim 13  is rejected the same as claim 2  except claim 13 is  directed to a computer program claim. Thus, argument analogous to those presented above for claims 2 and 12  are also  applicable to claim 13

Regarding claim 17, all limitation are as the same as method  claim 1, except the following  a computer system  limitation “one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system”. Thus, all the limitation are rejected the same as calim1 except the computer system limitation.   

On the other hand in the same field of endeavor a digital video image processing of KEISER teaches one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system (Fig. 1, claim 23,  Fig. 1 illustrate a computer system that includes memory and a processor that carry out image proceeding.  A non-transitory, computer-readable medium, comprising computer-program code recorded thereon, wherein when said code is loaded onto a computer, said computer is caused to execute steps to perform the method according to claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate technique of storing a code that case the computer to excite the method  taught by  KEISER into Noah
The suggestion/motivation for doing so would have been to transfer the method of Noah in remote locations using internet or storing in removable computer readable media, thus maximize electronically transferability and portability of the method taught by Noah.

Claim 18 is rejected the same as claim 2 except claim 18 is directed to a computer system claim. Thus, argument analogous to those presented above for claims 2 and 17 are also applicable to claim 18. 
Allowable Subject Matter
7.	Claims 3-6, 8-11, 14-16 and 19-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding  claims 3, 14 and 19  no prior art is found to anticipate or render the flowing limitation obvious:  “adjusting the first camera positions associated with the second continuous subset of the sequence of images to close the gap; wherein determining the view path for the virtual camera is based on at least the first camera positions associated with the first continuous subset of the sequence of images and the adjusted first camera positions associated with the second continuous subset of the sequence of images”

9.	Regarding claims 4,15 and 20  no prior art is found to anticipate or render the flowing limitation obvious “grouping the three-dimensional locations of object features depicted in the sequence of images into one or more clusters; wherein for each of the warped images, the three-dimensional locations of object features used for the warping are each determined to be within a threshold distance of one of the one or more clusters.”
 
10.	Regarding claims 5 and 16 no prior art is found to anticipate or render the flowing limitation obvious “determining, for each of the second camera positions, a corresponding focus point, wherein the focus points are determined based in part on optimizing (1) a smoothness of a path corresponding to the focus points and (2) a compactness of the focus points;
wherein for each of the second camera positions, warping the image associated with the selected first camera position for that second camera position further uses the focus point corresponding to the second camera position.”

11.	Regarding claim 6, no prior art is found to anticipate or render the flowing limitation obvious “determining, for each of the second camera positions, a corresponding focus point, wherein the focus points are determined based in part on optimizing (1) a smoothness of a path corresponding to the focus points and (2) distances between the second camera positions 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/ Primary Examiner, Art Unit 2699